Citation Nr: 1128030	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  05-35 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral open angle glaucoma.

2.  Entitlement to service connection for Peyronie's disease including as secondary to open angle glaucoma.

3.  Entitlement to service connection for hyperlipidemia including as secondary to open angle glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1969 with subsequent service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded the Veteran's claims for further development in November 2007.

In December 2010, the Board sent the case out for a Veterans Health Administration (VHA) expert opinion.  The case has been returned to the Board for further appellate action.

The Veteran submitted additional evidence in support of his claim in April 2011 along with a waiver of RO review of the newly submitted evidence.


FINDINGS OF FACT

1.  The Veteran's glaucoma is not etiologically related to service and is not related to a motor vehicle accident (MVA) during active duty for training (ACDUTRA).

2.  Service connection is not in effect for glaucoma and the Veteran's Peyronie's disease and hyperlipidemia are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral open angle glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, (2010).

2.  The criteria for establishing service connection for Peyronie's disease, including as secondary to open angle glaucoma, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for establishing service connection for hyperlipidemia, including as secondary to open angle glaucoma, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In January 2004, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2006 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently the RO adjudicated the Veteran's claims by way of supplemental statements of the case dated in March 2006 and November 2009.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records, and private medical records.  A VHA medical opinion was obtained in March 2011.  The Veteran has submitted physician statements, lay statements, and treatise evidence in support of his claim.  The Veteran has been provided testimony at a hearing.  The Veteran reported that he was examined at Balboa Naval Hospital soon after a motor vehicle accident (MVA) in March 1974.  VA made several attempts to obtain the alleged examination report and it was determined that if such records existed they are unobtainable.  The record does not indicate, that there are any additional pertinent records obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Glaucoma

As explained below, the Board finds that the Veteran is not entitled to service connection for bilateral open angle glaucoma.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran testified in September 2007 that his current glaucoma is the result of trauma from a car accident in March 1974 while on ACDUTRA with the Air Force Reserves.  His personnel records show that at that time he was assigned to the 729th Military Airlift Squadron (MAS) (ASSOC) (AFRES), Norton Air Force Base (AFB).  On one of his last active duty periods in this program he had to make the two-hour-plus drive from his home to the active duty station at Norton AFB late at night to report for aircraft simulator training.  He fell asleep at the wheel and crashed, totaling the car and the windshield broke out, landing on his face and causing bruising, black eyes and scratches.  He reported that soon after the accident he had a physical examination at the Balboa Naval Hospital at which time he was found to have glaucoma.  He testified that glaucoma was first diagnosed in a March 1974 examination at the naval hospital and that he began treatment for glaucoma in 1976.

Although the Veteran asserts that he injured his head and face in a March 1974 MVA, the service treatment records show that a physician stitched a cut in his eyebrow in January 1974.  This evidence would indicate that the MVA may have occurred in January 1974 and not in March 1974 as reported by the Veteran and the other people who submitted statements in support of the Veteran's claim.  The claims file does not contain a record of the March 1974 naval hospital examination alleged by the Veteran.  The file does contain a later, May 1976, annual examination report from the Naval Hospital.  This document contains the earliest recorded measurements showing that the Veteran had high intraocular pressures.  These high pressures were measured in the left eye.  

An April 1978 private treatment record from a Dr. Dizinno appears to indicate that the Veteran had had elevated intraocular pressure two to three years prior to 1978.  A subsequent August 1978 record showed a diagnosis of ocular hypertension.  In a November 2003 letter, Dr. Dizinno stated that he began treating the Veteran for glaucoma in both eyes starting in April 1978, and continued treating him through August 1991.  

Several Federal Aviation Administration (FAA) ophthalmological reports, including reports dated in July 1992 and April 1994, note that glaucoma was discovered on routine evaluation in 1978.

VA medical records from August 2002 and thereafter indicate that the Veteran has glaucoma.

In a November 2003 letter, a Dr. Kohl stated that he had been treating the Veteran for glaucoma since 1992.  He reported that the Veteran had been followed by Dr. Dizinno since 1978.

The Veteran has submitted several statements from several people, dated in October and November 2005, corroborating that he did have an auto accident in March 1974 while traveling to Norton AFB.

In a January 2006 statement, a Dr. Kownacki stated that he began treating the Veteran for glaucoma in September 2005.  He noted that the Veteran's listed outline of glaucoma was accurate to the best of his knowledge.  

In March 2011 a VHA expert opinion was received from a VA ophthalmologist who is the chief of ophthalmology at a VA Medical Center.  The VHA expert stated that he had reviewed the Veteran's medical history.  He noted that there was no documentation indicating that ocular trauma had occurred in a vehicle accident in March 1974.  The VHA expert noted that the only elevated pressure recorded in the service records were left eye measurements made at a May 4, 1976, physical examination.  The VHA expert found no evidence that the Veteran's glaucoma was caused by the March 1974 MVA.  

In April 2011 the Veteran submitted a rebuttal to the VHA expert opinion.  The Veteran asserted that he had open angle glaucoma and that the VHA expert discussed closed angle glaucoma rather than open angle glaucoma.  A review of the March 2011 VHA opinion reveals that the VHA expert correctly discussed the Veteran's open angle glaucoma.  The Veteran noted that March 2009 VA medical records showed that he had eye trauma in an MVA and that he currently had optic nerve loss and damage.  The Board does not find that the March 2009 VA medical records reduce the probative value of the VHA expert's opinion.  The March 2009 notation of eye trauma in an MVA was a recitation of the medical history as reported by the Veteran and does not indicate that the March 2009 VA examiner was attributing the Veteran's glaucoma to an MVA.  

The Veteran has submitted treatise evidence, most recently in April 2011, which lists the possible causes of glaucoma, which include physical injury to the eye.  The treatise also includes a list of risk factors for developing chronic glaucoma.  The Veteran reported that he had none of the listed risk factors at the time he developed glaucoma.

The Board understands the Veteran's argument that he was a younger man when he developed glaucoma, and that glaucoma generally develops in people over the age of 60.  Although the Veteran developed glaucoma at a young age, this does not prove that he developed bilateral glaucoma as a result of an MVA in March 1974.  

In this case, even if the Board accepts that the Veteran had an MVA while on ACDUTRA, the Board is unable to relate the Veteran's current glaucoma to the reported MVA, or to any other incident of service.  The Board does not consider the January 2006 statement of Dr. Kownacki that the Veteran's listed outline of glaucoma was accurate to the best of his knowledge to be of significant probative value.  This statement does not indicate that Dr. Kownacki was of the opinion that the Veteran's glaucoma was due to an in-service MVA.  Although the Veteran has submitted many physician statements, none of them have opined that the Veteran's current glaucoma is due to an MVA during service.  The only medical evidence regarding the origin of the Veteran's glaucoma is the March 2011 VHA opinion.  The VHA expert reviewed the Veteran's claims file, which includes the Veteran's service treatment records, post service private treatment records, VA medical records, treatise information submitted by the Veteran, physician statements submitted by the Veteran, and the statements/testimony made by the Veteran and others.  Based on this thorough review he opined that the Veteran's glaucoma is not due to the in-service MVA.  Based on the expertise of the VHA ophthalmologist and his review of the entire record, the Board finds that this opinion is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Because the most probative medical evidence of record indicates that the Veteran's current glaucoma is unrelated to service, the preponderance of the evidence is against the Veteran's claim and service connection for glaucoma is not warranted.

III.  Peyronie's Disease and Hyperlipidemia

The Veteran asserts that he is entitled to service connection for Peyronie's disease and hyperlipidemia on the basis that they are caused by the medication he takes to treat his glaucoma.  Disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310.  As noted above, the Veteran is not entitled to service connection for glaucoma.  Consequently, regardless of whether the Veteran's glaucoma medication has some connection to the Veteran's Peyronie's disease or to his hyperlipidemia he is not entitled to service connection for either on a secondary basis under 38 C.F.R. § 3.310.  

The record does not show, and the Veteran does not claim, that he had Peyronie's disease or hyperlipidemia during service or that either developed as a result of service.  Consequently, service connection for Peyronie's disease or hyperlipidemia is not warranted on a direct basis under 38 C.F.R. § 3.303.

The Board additionally notes that hyperlipidemia is not considered a disability.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claims and that service connection for Peyronie's disease and hyperlipidemia, including as secondary to open angle glaucoma, is not warranted.


ORDER

Service connection for bilateral open angle glaucoma is denied.

Service connection for Peyronie's disease, including as secondary to open angle glaucoma, is denied.

Service connection for hyperlipidemia, including as secondary to open angle glaucoma, is denied.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


